            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL J. FREDERICK,                          No. 4:18-CV-02204

           Plaintiff,                          (Judge Brann)

     v.

BETH HERB, et al.,

          Defendants.

                                 ORDER

                               APRIL 8, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants Beth Herb, Patricia Bitting, and Laurel Harry’s Motion for
          Summary Judgment, Doc. 26, is GRANTED;

    2.    The Court will GRANT summary judgment in favor of pro se
          Defendant Julian Gutieroz;

    3.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants and as against Plaintiff; and

    4.    The Clerk of Court is directed to CLOSE this matter.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
